UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4674


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALTON TRIBBLE, a/k/a Rizz, a/k/a Hot Rod,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:14-cr-00062-1)


Submitted:   February 25, 2015              Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Michael Frazier, FRAZIER & OXLEY, L.C., Huntington, West
Virginia, for Appellant.      Richard Gregory McVey, Assistant
United States Attorney, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alton Tribble appeals his conviction and sixty-three-

month sentence imposed following his guilty plea to possession

with   intent      to    distribute       heroin,       in   violation      of   21   U.S.C.

§ 841(a)(1) (2012).             On appeal, Tribble’s counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

certifying that there are no meritorious grounds for appeal but

questioning whether the district court: (1) fully complied with

Federal Rule of Criminal Procedure 11 in accepting Tribble’s

guilty     plea;        (2)    misapplied         the    Sentencing         Guidelines   to

Tribble’s sentence; and (3) erred in denying Tribble’s pro se

motion to disallow the use of relevant conduct at sentencing.

Tribble was advised of his right to file a pro se supplemental

brief but did not file one.                  Finding no meritorious grounds for

appeal, we affirm.

            Pursuant to a plea agreement, Tribble agreed to waive

indictment      and      pled       guilty    to    a    single-count         information,

charging him with possession with intent to distribute heroin,

in violation of 21 U.S.C. § 841(a)(1) (2012).                               Tribble first

questions    whether          the   district       court     erred    in    accepting    his

guilty plea.         Our review of the plea hearing reveals that the

district     court       substantially        complied        with    Federal     Rule   of

Criminal     Procedure         11    in   conducting         the     plea    colloquy    and

committed no error warranting correction on plain error review.

                                              2
See    United    States        v.    Martinez,            277    F.3d      517,       532       (4th    Cir.

2002).       Thus,       the    court         did    not    err       in   accepting            Tribble’s

knowing and voluntary guilty plea.

              Tribble next challenges the court’s application of the

Sentencing       Guidelines              in     fashioning            his        sixty-three-month

sentence.        Our review of the record reveals that the court’s

factual findings were supported by the presentence report.                                              The

court    also       correctly            calculated         Tribble’s            criminal         history

category and total offense level in determining the Guidelines

range.       Moreover, the court heard arguments from counsel on the

§ 3553(a)       factors,        adequately               explained         its       reasoning,          and

provided      the    individualized                 assessment         required            by    Gall    v.

United States, 552 U.S. 38, 50 (2007), in sentencing Tribble to

the    low-end      of    the    range.             Thus,       the    court         did    not    commit

reversible error in applying the Guidelines.

              We next turn to Tribble’s challenge to the district

court’s denial of his pro se motion to disallow the use of

relevant conduct at sentencing.                           We have long held that “[t]he

type    of    information           to    be    considered            by    a    sentencing            judge

is . . . unlimited,” provided that such information is reliable.

United States v. Bowman, 926 F.2d 380, 381 (4th Cir. 1991); see

United States v. Wilkinson, 590 F.3d 259, 269 (4th Cir. 2010)

(“[A]    sentencing            court       may       give       weight          to     any       relevant

information before it, . . . provided that the information has

                                                     3
sufficient indicia of reliability to support its accuracy.”).

The information that the court relied upon in determining the

drug quantity attributable to Tribble was sufficiently reliable

and accurate.    Thus, the court properly denied Tribble’s motion.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Tribble, in writing, of

the right to petition the Supreme Court of the United States for

further review.       If Tribble requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Tribble.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                      4